        Case 20-70115-hdh11 Doc 14 Filed 04/20/20                                              Entered 04/20/20 17:43:29                   Page 1 of 8


  Fill in this information to identify the case:
  Debtor name           Bowie Real Estate Holdings, LP

                                      NORTHERN DISTRICT OF TEXAS
  United States Bankruptcy Court for the:

  Case number           20-70115
                                                                                                                                   Check if this is an
  (if known)
                                                                                                                                   amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).



  Part 1:         Income
1.    Gross revenue from business

           None
Identify the beginning and ending dates of the debtor's fiscal year,                            Sources of revenue                             Gross revenue
which may be a calendar year                                                                    Check all that apply.                          (before deductions
                                                                                                                                               and exclusions
                                                                                                                                               Debtor had $0.00 cash
From the beginning of the
                                        From 01/01/2020             to      Filing date
                                                                                                      Operating a business                     revenue in 2020, 2019 &
fiscal year to filing date:                                                                           Other
                                                MM / DD / YYYY

                                                                                                                                               2018. On an accrual
                                                                                                      Operating a business
For prior year:                         From 01/01/2019
                                                MM / DD / YYYY
                                                                    to        12/31/2019
                                                                            MM / DD / YYYY            Other                                    basis, Debtor would
                                                                                                                                               have booked $150,000
                                                                                                      Operating a business                     in 2020; $1,200,000 in
For the year before that:               From 01/01/2018             to        12/31/2018
                                                MM / DD / YYYY              MM / DD / YYYY            Other

2.    Non-business revenue                                                                                          2019 & 550,000 in 2018
      Include revenue regardless of whether that revenue is taxable.
                                                                Non-business incomemay include interest, dividends, money collected from
      lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None

  Part 2:         List Certain Transfers Made Before Filing for Bankruptcy
3.    Certain payments or transfers to creditors within 90 days before filing this case
      List payments or transfers--including expense reimbursements--to any creditor, other than regular employee
      compensation, within 90 days
      before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This


           None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 1
            Case 20-70115-hdh11 Doc 14 Filed 04/20/20                                             Entered 04/20/20 17:43:29                               Page 2 of 8


Debtor            Bowie Real Estate Holdings, LP                                                                 Case number (if known) 20-70115
                  Name

4.     Payments or other transfers of property made within 1 year before filing this case that benefited any insider
       List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to
       an insider or
       guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the
       insider is less than
       $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date
       of


              None

5.     Repossessions, foreclosures, and returns
       List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property
       repossessed by a
       creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include


              None
6.     Setoffs
       List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took
       anything from
       an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the


              None

 Part 3:            Legal Actions or Assignments
7.     Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
       List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in
       which the debtor


              None

            Case title                                Nature of case                                    Court or agency's name and address                    Status of case
7.1.        CrossFirst Bank                           Foreclosure Proceedings
                                                                                                        Name
                                                                                                                                                                 Pending
                                                                                                                                                                 On appeal
                                                                                                        Street
                                                                                                                                                                 Concluded
            Case number

                                                                                                        City                           State   ZIP Code

8.     Assignments and receivership
       List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any
       property in the

              None




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                      page 2
       Case 20-70115-hdh11 Doc 14 Filed 04/20/20                                             Entered 04/20/20 17:43:29                     Page 3 of 8


Debtor            Bowie Real Estate Holdings, LP                                                         Case number (if known) 20-70115
                  Name


 Part 4:           Certain Gifts and Charitable Contributions
9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
     aggregate value of the gifts to that recipient is less than $1,000

          None

 Part 5:           Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

          None

 Part 6:           Certain Payments or Transfers
11. Payments related to bankruptcy
     List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor
     within 1 year
     before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt


          None

         Who was paid or who received the transfer? If not money, describe the property                                         Dates         Total amount
                                                    transferred                                                                               or value
11.1. Quilling Selander Lownds Winslett Moser                                                                                   4/3/2020        $10,000.00

         Address
         2001 Bryan Street, Ste 1800
         Street



         Dalas                               TX        75201
         City                                State     ZIP Code


         Email or website address


         Who made the payment, if not debtor?
         Central Hospital of Bowie LP

12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years
     before the filing
     of this case to a self-settled trust or similar device.


          None




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
        Case 20-70115-hdh11 Doc 14 Filed 04/20/20                                             Entered 04/20/20 17:43:29                   Page 4 of 8


Debtor          Bowie Real Estate Holdings, LP                                                            Case number (if known) 20-70115
                Name

13. Transfers not already listed on this statement
      List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on
      behalf of the
      debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of
      business or


           None

 Part 7:          Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
           Does not apply


 Part 8:          Health Care Bankruptcies
15. Health Care bankruptcies

      Is the debtor primarily engaged in offering services and facilities for:
           diagnosing or treating injury, deformity, or disease, or

           providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.

 Part 9:          Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained
                  Does the debtor have a privacy policy about that information?
                     No.
                     Yes.

17.   Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b)
      or

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?
                   No. Go to Part 10.
                   Yes. Fill in below:




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 4
           Case 20-70115-hdh11 Doc 14 Filed 04/20/20                                              Entered 04/20/20 17:43:29                   Page 5 of 8


Debtor              Bowie Real Estate Holdings, LP                                                            Case number (if known) 20-70115
                    Name


  Part 10:              Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
         Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
         benefit,
         closed, sold, moved, or transferred?
         Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit


              None
19. Safe deposit boxes
         List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1
         year before

              None
20. Off-premises storage
         List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in
         a part of a

              None

  Part 11:              Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
         List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored
         for, or held


              None

Owner's name and address                                   Location of the property                               Description of the property   Value

Healthsites LLC                                            Hospital Facility                                      Medical Equipment
Name
                                                           Held by Montague County
Street




City                             State   ZIP Code




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 5
        Case 20-70115-hdh11 Doc 14 Filed 04/20/20                                         Entered 04/20/20 17:43:29               Page 6 of 8


Debtor           Bowie Real Estate Holdings, LP                                                       Case number (if known) 20-70115
                 Name


 Part 12:          Details About Environmental Information
For the purpose of Part 12, the following definitions apply:
   Environmental lawmeans any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
   the medium affected (air, land, water, or any other medium).

   Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
   formerly owned, operated, or utilized.

   Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
   similarly harmful substance.
Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
    Include settlements and orders.

           No
           Yes. Provide details below.
23.   Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
      violation of an environmental law?

           No
           Yes. Provide details below.
24. Has the debtor notified any govermental unit of any release of hazardous material?

           No
           Yes. Provide details below.

 Part 13:          Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
      List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years
      before filing this

           None

26. Books, records, and financial statements
      26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                    None
                   Name and address                                                                            Dates of service

       26a.1. Joe C. Hockaday, CPA                                                                             From               To
                   Name
                   9555 Lebanon Ste 302
                   Street



                   Frisco                                            TX           75035
                   City                                              State        ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
       Case 20-70115-hdh11 Doc 14 Filed 04/20/20                                              Entered 04/20/20 17:43:29                   Page 7 of 8


Debtor         Bowie Real Estate Holdings, LP                                                             Case number (if known) 20-70115
               Name

      26b.   List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or
             prepared a financial

                   None
      26c. List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.
                   None

                  Name and address                                                                              If any books of account and records are
                                                                                                                unavailable, explain why
       26c.1. Faraz Hashmi
                  Name


                  Street




                  City                                                 State         ZIP Code

      26d.   List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor
             issued a

                   None
27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?
          No.
          Yes. Give the details about the two most recent inventories.
28.   List the debtor's officers, directors, managing members, general partners, members in control, controlling
      shareholders,


Name                                           Address                                              Position and nature of any interest % of interest, if any
Faraz Hashmi                                   5937 Gladeside Ct                                    Managing Member / limited                  99.99%


Bowie Real Estate Holdings GP, LLC                                                                                                              0.01%

29.   Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general
      partners,

          No
          Yes. Identify below.
Name                                           Address                                              Position and nature of Period during which position
                                                                                                    any interest           or interest was held




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 7
      Case 20-70115-hdh11 Doc 14 Filed 04/20/20                                              Entered 04/20/20 17:43:29               Page 8 of 8


Debtor        Bowie Real Estate Holdings, LP                                                             Case number (if known) 20-70115
              Name

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other
    compensation, draws,

         No
         Yes. Identify below.
31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
         No
         Yes. Identify below.
32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
         No
         Yes. Identify below.

 Part 14:       Signature and Declaration
WARNING --Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

I have examined the information in this
                                    Statement of Financial Affairs
                                                               and any attachments and have a reasonable belief that the information is
true and correct.
I declare under penalty of perjury that the foregoing is true and correct.

Executed on04/20/2020
           MM / DD / YYYY
X /s/ Faraz Hashmi                                                                     Printed name Faraz Hashmi
  Signature of individual signing on behalf of the debtor
   Position or relationship to debtor
                                   Managing Member of General Partner

Are additional pages to
                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy
                                                                                      (Official Form 207) attached?
   No
   Yes




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 8
